  8:20-cv-00073-BCB-MDN Doc # 79 Filed: 06/17/21 Page 1 of 1 - Page ID # 197




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

STARR G. SNYDER,

                           Plaintiff,                                     8:20CV73

        vs.
                                                                           ORDER
MINE SAFETY APPLIANCES COMPANY,
LLC.,

                           Defendants.


       Counsel for the parties have notified the undersigned magistrate judge that plaintiff has
settled their claims with Mine Safety Appliances Company, Inc. Accordingly,

       IT IS ORDERED:

       1. On or before July 19, 2021, the plaintiff and defendant Mine Safety, Inc. shall
              electronically file a joint stipulation for dismissal (or other dispositive stipulation)
              which will fully dispose of the case;
       2. Absent compliance with this order, the plaintiff’s claims against Mine Safety
              Appliances, Inc. may be dismissed without further notice.
       3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
              for this case.


       Dated this 17th day of June, 2021.

                                                        BY THE COURT:

                                                        s/Michael D. Nelson
                                                        United States Magistrate Judge
